 



Exhibit 10.2
AMENDMENT NO. 1
TO THE EXECUTIVE EMPLOYMENT AGREEMENT OF
NICK P. CALAMOS
AMENDMENT NO. 1, dated as of June 1, 2007 (“Amendment No. 1”), to the Executive
Employment Agreement of Nick P. Calamos dated as of October 26, 2004 (the
“Agreement”), by and among Calamos Asset Management, Inc., a Delaware
Corporation, Calamos Advisors LLC., a Delaware Limited Liability Company, and
Nick P. Calamos, an individual.
WHEREAS, pursuant to Section 14 of the Agreement, the parties hereto desire to
amend the terms of the Agreement to reflect a certain revision.
NOW, THEREFORE, the parties hereto hereby agree as follows:

  1.   Amendment. Section 4(c)(i)(B)(2) of the Agreement is hereby amended to
provide as follows: “any material adverse change in the status, position or
responsibilities of Executive, including a change in Executive’s reporting
relationship or removal from or failure to re-elect Executive as a member of the
Board;”.     2.   Reaffirmation. In all other respects the Agreement remains the
same and in full force and effect.     3.   Effective Date. This Amendment No. 1
shall become effective as of the date first written above (the “Effective
Date”). On and after the Effective Date of this Amendment No. 1, each reference
in the Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this Amendment No. 1.     4.   Governing Law. The validity and
construction of this Amendment No. 1 shall be determined and governed in all
respects by the laws of the State of Illinois without regard to conflict of laws
principles.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the day and year first written above.

                      CALAMOS ASSET MANAGEMENT, INC.       NICK P. CALAMOS    
 
                   
 
  By:
Its:   /s/ John P. Calamos, Sr.
 
Chairman, CEO & Co-CIO
 
       /s/ Nick P. Calamos
 
   
 
                    CALAMOS ADVISORS LLC            
 
                   
 
  By:
Its:   /s/ Patrick H. Dudasik
 
EVP, COO, CFO & Treasurer
 
            

 